DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Gopal et al, U.S. Patent No. 10,567,450 (hereinafter Gopal).
	Regarding claim 1, Gopal discloses a method for taking a group photograph during a video conference, the method comprising:
	receiving, by a first user equipment UE, one or more video streams from a plurality of video streams, wherein each of the video streams correspond to a UE (from Figure 3B, see 324);
	displaying the one or more video streams in a grid along with a first video stream from the first UE (from Figure 3B, see 328);
	modifying the grid (see Figure 5A); and
	capturing a group photograph, wherein the group photograph includes a still image of the one or more video streams and the first video stream (see Figures 5B through 5E).

	Regarding claim 2, see Figures 5B through 5E.
Regarding claim 3, see Figures 5B through 5E.
Regarding claim 4, see Figure 5A.
Regarding claim 5, see Figures 5C through 5E.
	
	Regarding claim 8, Gopal discloses one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of:
	receive, by a first user equipment UE, one or more video streams from a plurality of video streams, wherein each of the video streams correspond to a UE (from Figure 3B, see 324);
	display, to a first UE, the one or more video streams in a grid along with a first video stream from the first UE (from Figure 3B, see 328); 
	modify the grid (see Figure 5A); and
	capture a group photograph, wherein the group photogram includes a still image of the one or more video streams and the first video stream (see Figures 5B through 5E). 

	Regarding claim 9, see Figures 5B through 5E.
Regarding claim 10, see Figures 5B through 5E.
Regarding claim 11, see Figure 5A.
Regarding claim 12, see Figures 5C through 5E.



	Regarding claim 15, Gopal discloses an article of manufacture for use in a digital processing system able to facilitate a video conferencing session, the article of manufacture including a non-transitory computer-readable medium storing program code, the program code comprising:
	receiving, by a first user equipment UE, one or more video streams from a plurality of video streams, wherein each of the video streams correspond to a UE (from Figure 3B, see 324);
	displaying the one or more video streams in a grid along with a first video stream from the first UE (from Figure 3B, see 328);
	modifying the grid (see Figure 5A); and
	capturing a group photograph, wherein the group photograph includes a still image of the one or more video streams and the first video stream (see Figures 5B through 5E).

	Regarding claim 16, see Figures 5B through 5E.
Regarding claim 17, see Figures 5B through 5E.
Regarding claim 18, see Figure 5A.
Regarding claim 19, see Figures 5C through 5E.	

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal in view of Song et al, U.S. Patent Application Publication No. 2021/0227151 (hereinafter Song).
	Regarding claim 6, Gopal does not explicitly teach transmitting to the first UE the group photograph and transmitting an individual picture associated with the first video stream. All the same, Song discloses transmitting to the first UE the group photograph and transmitting an individual picture associated with the first video stream (see paragraph 0023). Therefore, it would have been obvious to one of ordinary skill in the art to modify Gopal with transmitting to the first UE the group photograph and transmitting an individual picture associated with the first video stream as taught by Song. This modification would have improved the system’s flexibility by providing different ways of generating the group photo as suggested by Song.
	
	Claim 13 is rejected for the same reasons as claim 6.
	
Allowable Subject Matter
5.	Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
December 6, 2022


/OLISA ANWAH/Primary Examiner, Art Unit 2652